EXHIBIT 16.1 Schulman Wolfson & Abruzzo, LLP 101 Avenues of the Americas, Suite 1000 New York, New York 10018 March 7, 2012 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Enviro Voraxial Technology, Inc. (the “Company”) Form 8-K dated February 15, 2012, and are in agreement with the statements relating only to Schulman Wolfson & Abruzzo, LLP contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /S/ Schulman Wolfson & Abruzzo, LLP
